Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP2018-188418 filed on 10/3/18.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

RESPONSE TO ARGUMENTS
The application of 35 U.S.C. section 112(f) is withdrawn in light of Applicant’s amendment filed on 2/11/22.

Applicant’s amendment and remarks filed on 2/11/22 have been fully considered and the rejections withdrawn in light of Applicant’s amendment.  However, based upon further search and consideration a new ground of rejection is entered in view of KIKUCHI et al. (US Pub. No.: 2017-0155820) and in light of Applicant’s amendment.  

Regarding pages 5-7 of Applicant’s remarks filed on 2/11/22, Applicant’s remarks and amendment have been fully considered and the rejections withdrawn in light of Applicant’s amendment.  However, based upon further search and consideration a new ground of rejection is entered in view of KIKUCHI et al. (US Pub. No.: 2017-0155820) and in light of Applicant’s amendment.  Accordingly, 

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate subject matter directed towards placement of the polarizing filters with regards photodiodes and micro lenses.  Furthermore, adding a limitation directed towards a fourth polarizer is disclosed in OTANI (Pub. No.: 2012-0212587), and would not further allowance if proposed in a potential amendment.  


FINAL REJECTION
Claim Objections
Claim 1 is objected to for the following: Claim 1 recites “a processor that acquires the coefficient group from the storage unit” whereby ‘storage unit’ was not previously defined as per the instant amendment.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAGATA et al. (Pub. No:  US 2015-0192758) in view of KIKUCHI et al. (US Pub. No.: 2014-0155820).

As per Claim 1 YAMAGATA discloses An imaging device comprising (Figs. 1-2 [Abstract]): 
an optical system including three optical regions that transmit light in different polarization directions (Figs. 1-6 optical areas Dn at least three – polarization directions for light different [0080] [0086]); 
an imaging element including a plurality of pixel units each of which is a set of N pixels that receive light in different polarization directions, where N is an integer satisfying N.gtoreq.3 (Figs. 1-6 N=3 [0006] scenario and group sets of pixels [0080] [0090]); 
memory that stores a coefficient group configured by a matrix A of 3 rows and N columns in which each element is represented by aij, where i is an integer satisfying 1.ltoreq.i.ltoreq.3 and j is an integer satisfying 1.ltoreq.j.ltoreq.N (Figs. 1-6 processor C memory P; for N=3 stores groups of coefficient [0006] scenario and group sets of pixels [0080-0083] [0090-0092] – Matrix G [0006] [0032] [0037-0039] [0088] [0186] – aij conditions satisfied in [Abstract] and equation [0005-0006]); 
a processor that acquires the coefficient group from the storage unit and calculates three pixel signals X1, X2, and X3 corresponding to each of the optical regions of the optical system from N pixel signals x1, x2, . . . , xN obtained from each of the pixel units of the imaging element using the following expression [ X 1 X 2 X 3 ] = [ a 11 a 12 a 1 N a 21 a 22 a 2 N a 31 a 32 a 3 N ] * [ x 1 x 2 xN ] ##EQU00018## (Figs. 1-6 processor C memory P;  N=3 [0006] 3 group sets of pixels [0080-0083] [0090-0092] – Matrix G [0006] [0032] [0037-0039] [0088] [0186] – aij conditions satisfied in [Abstract] and equation expression met [0005-0006]) 
calculates only three pixel signals corresponding to optical regions (Figs. 1-3 [0041-0045] [0073])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculates only three pixel signals corresponding to optical regions taught by KIKUCHI into the system of YAMAGATA because of the benefit taught by KIKUCHI to disclose an image sensor comprising a plurality of image pixels and color filters with an arrangement for in depth pixel detection and pixel processing whereby YAMAGATA is related to the image sensor processing with similar output requirements and would benefit from the advanced and additional teachings to expand upon system capabilities.

As per Claim 2 YAMAGATA discloses The imaging device according to claim 1, wherein 
the matrix A is acquired by calculating an inverse matrix of a matrix that has, as an element, a ratio at which light incident on each of the optical regions of the optical system is received by each of the pixels of each of the pixel units of the imaging element (Figs. 1-6 ratio of incident light – Matrix G [0067] [0096-0098] [0100-0101] [0103-0104]). 

As per Claim 4 YAMAGATA discloses The imaging device according to claim 1, wherein 
the imaging element includes a plurality of the pixel units each of which is a set of three pixels that receive light in different polarization directions (Figs. 1-6 N=3 scenario and group sets of pixels [0080] [0086] [0090]). 

As per Claim 9 YAMAGATA discloses The imaging device according to claim 1, wherein 
the optical regions of the optical system transmit light in different wavelength bands (Figs. 1-6, 8 optical region areas [0074] [0184]). 

Claims 5-6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAGATA et al. (Pub. No:  US 2015-0192758) in view of KIKUCHI et al. (US Pub. No.: 2014-0155820), as applied in Claims 1-2, 4, 9, and further in view of in view of OTANI (Pub. No.: US 2012-0212587).

As per Claim 5 YAMAGATA discloses The imaging device according to claim 1, wherein 
a combination of the polarization directions of the light transmitted through each of the optical regions of the optical system is the same as a combination of the light received (Figs. 1-2, 10 divided areas of polarization directions and a total unit combined for the light received [0079-0080] [0086] [0166])
YAMAGATA and KIKUCHI do not disclose but OTANI discloses polarization directions of the light received by each of the pixels of each of the pixel units of the imaging element (Figs. 1-5, 9C imaging element and polarization devices 130 and 140 available for each of the pixels [0065] [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polarization directions of the light received by each of the pixels of each of the pixel units of the imaging element taught by OTANI into the system of YAMAGATA and KIKUCHI because of the benefit taught by OTANI to disclose a plurality of polarization elements in an image capturing environment that are arranged to respond to parallax issues as well as achieve better quality output whereby said systems are directed towards image capturing and light direction considerations and would benefit from the related teachings of OTANI to assist with improved image quality outputs.

As per Claim 6 YAMAGATA discloses The imaging device according to claim 1, wherein 
the optical system includes three polarization filters having different polarization directions (Figs. 1-6 optical areas Dn at least three – polarization directions for light different [0080] [0086] – filters [0184-0186] Fig. 12 [0170]) 
YAMAGATA and KIKUCHI do not disclose but OTANI discloses polarization which are provided at a pupil position (Figs. 2-4 [0021] [0023]) (The motivation that applied in Claim 5 applies equally to Claim 6). 

As per Claim 12 YAMAGATA discloses The imaging device according to claim 1, wherein 
YAMAGATA and KIKUCHI do not disclose but OTANI discloses the imaging element includes a polarization element that is provided in each of the pixels (Figs. 1-5, 9C [0065] [0120]) (The motivation that applied in Claim 5 applies equally to Claim 12)

Claims 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAGATA et al. (Pub. No:  US 2015-0192758) in view of KIKUCHI et al. (US Pub. No.: 2014-0155820), as applied in Claims 1-2, 4, 9, and further in view of in view of IMAMURA et al. (Pub. No.: US 2015-0319409).

As per Claim 7 YAMAGATA discloses The imaging device according to claim 1, wherein the optical regions of the optical system (See said analysis for Claim 1)
YAMAGATA and KIKUCHI do not disclose but IMAMURA discloses the optical system have different focal lengths (Figs. 1-4 f-n [0034] [0042] [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the optical system have different focal lengths taught by IMAMURA into the system of YAMAGATA and KIKUCHI because of the benefit taught by IMAMURA to disclose improvements for an optical system that include distance determination for target objects as well parallax processing considerations to achieve better quality output whereby said systems are directed towards optical image capture processing and would benefit from the optical improvements and features to expand upon system capabilities and improve image output.

As per Claim 8 YAMAGATA discloses The imaging device according to claim 1, wherein the optical regions of the optical system (See said analysis for Claim 1) 
YAMAGATA and KIKUCHI do not disclose but IMAMURA discloses optical system focus on objects at different distances (Figs. 1-4 [0002] [0025] [0042] targets [0063]) (The motivation that applied in Claim 7 applies equally to Claim 8). 
As per Claim 10 YAMAGATA discloses The imaging device according to claim 1, wherein the optical regions of the optical system (See said analysis for Claim 1) 
YAMAGATA and KIKUCHI do not disclose but IMAMURA discloses optical system have parallax therebetween (Figs. 1-4 [0002] two imaging regions [0042] [0053-0054]) (The motivation that applied in Claim 7 applies equally to Claim 10).

As per Claim 11 YAMAGATA discloses The imaging device according to claim 1, wherein the optical regions of the optical system (See said analysis for Claim 1) 
YAMAGATA and KIKUCHI do not disclose but IMAMURA discloses at least two of the optical regions have parallax (Figs. 1-4 two imaging regions [0042] [0053-0054]) (The motivation that applied in Claim 7 applies equally to Claim 11)

Allowable Subject Matter
Claims 3, 13 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 13 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The imaging device according to claim 2, wherein the ratio at which the light incident on each of the optical regions of the optical system is received by each of the pixels of each of the pixel units of the imaging element is acquired by calculating a square of a cosine of an angular difference between the polarization direction of light transmitted through each of the optical regions of the optical system and the polarization direction of light received by each of the pixels of each of the pixel units of the imaging element" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The imaging device according to claim 12, wherein, in the imaging element, the polarization element is provided between a photodiode and a microlens which constitute each of the pixels " These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

For Claims 3, 13, the closest prior art of record YAMAGATA et al. (Pub. No:  US 2015-0192758), alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  YAMAGATA only teaches an imaging device with an optical system that contains three optical regions that transmit light in different polarization directions as well as an imaging element that includes a plurality of pixel units that receive light in different polarization directions.  The prior art also teaches storing a coefficient group configured by a matrix and an arithmetic unit that acquires the coefficient group from the storage unit and calculates three pixel signals corresponding to each of the optical regions of the optical system from pixel signals obtained from each of the pixel units of the imaging element. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481